Dear Mr. White:
You have requested an opinion of the Attorney General regarding the allocation of surplus funds by the Southern University System ("Southern") to a Preventive Maintenance Reserve Fund ("Fund") established in accordance with R.S.17:3386.  The $13,818.06, in question, represents monies received as a result of a court ordered restitution by an former employee at Southern University-Shreveport/Bossier City.  The theft occurred from the campus' general operating account.  You specifically ask whether these funds may now be deposited into the Fund.
In answer to your question, we refer you to R.S. 17:3386 and39:82(H) which provide:
     "§ 3386(A).  Any public college or university or any consortium of colleges and universities which adopts a building and facility preventive maintenance program approved by the Board of Regents may retain any funds appropriated or allocated to such college, university or consortium thereof from the state general fund which remain unexpended and unobligated at the end of the fiscal year, provided that not less than fifty percent of such retained funds shall be maintained by the college, university, or consortium thereof in a preventive maintenance reserve fund.  Monies from such reserve fund shall be used solely for preventive maintenance purposes in accordance with the approved plan.  Retained funds shall only be spent on nonrecurring projects and such expenditures are subject to approval by the appropriate higher education management board, the Board of Regents, and the Joint Legislative Committee on the Budget.
     (B) Before approving the building and facility preventive maintenance program of a public college, university, or consortium thereof, the Board of Regents shall determine that the college, university, or consortium thereof has a preventive maintenance reserve fund.
§ 82(H).  Notwithstanding the provisions of this Section, any public college or university which has a preventive maintenance program approved by the Board of Regents may retain unexpended funds in accordance with the provisions of R.S. 17:3386."
Based on the above authorities, it is the opinion of this office that, since the funds were appropriated  and/or allocated to Southern and said funds remained unexpended and unobligated at the end of fiscal year 1994, they may be deposited in the Fund duly constituted under R.S. 17:3386.
Should you have any additional questions concerning this matter, please do not hesitate to contact me.
With kindest regards, I am
Very truly yours,
 RICHARD P. IEYOUB
Attorney General
                              By: ___________________________  ROBERT E. HARROUN, III
Assistant Attorney General
RPI/Rob, III/cla
Date Received:
Date Released: